Allowable Subject Matter
Claim(s) 1-11, 23, and 47-54 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a system and method for for image reconstruction. The closest prior art, Suzuki (US 2017/0071562 A1 – hereinafter “Suzuki”) shows a similar system which also includes using a low-dose images with a regression model to produces an ideal image.  
However, Suzuki fails to disclose “determining a model input based on the initial image and the gradient image; and generating a target image of the subject by inputting the model input into an image reconstruction model,.”  These features have been added to independent claims 1 and 23; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666